IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JOSEPH KUBEC,

Plaintiff, C.A. NO.: N19C-01-293 AML

JURY TRIAL OF 12 DEMANDED
v.

FIRST STATE ORTHOPAEDICS,
P.A., and DAVID S. GRUBBS,
M.D., P.A.,

Defendants.

Submitted: March 13, 2019
Decided: March 25, 2019

ORDER

Upon Review of the Affidavit of Merit - Rejected

On March 13, 2019, Defendant David S. Grubbs, M.D., P.A. (“Grubbs
Cardiology”), moved to have the Court review Plaintiff’ s affidavit of merit, in
camera, to determine Whether it complies With 18 Del. C. § 6853(a)(1) and (c).l For
the reasons set forth below, the affidavit does not comply With the statute as to
Grubbs Cardiology.

In DelaWare, a healthcare negligence lawsuit must be filed With an affidavit

of merit as to each defendant, signed by an expert, and accompanied by the expert’s

 

1 18 Del. C. § 6853(d).

current curriculum vz`tae.2 The expert must be licensed to practice medicine as of
the affidavit’s date, engaged in the same or similar field as the defendant in the three
years immediately preceding the alleged negligence, and Board certified in the same
or similar field of medicine if the defendant or defendants are Board certified3 The
affidavit must state that reasonable grounds exist to believe the defendant was
negligent in a way that proximately caused the plaintiffs injury.4 If the required
affidavit is not filed, the suit shall be dismissed.5

Here, Plaintiff’ s affiant does not meet the statutory requirement of Board
certification as to Defendant Grubbs Cardiology.6 Because the affiant is not
qualified under 18 Del. C. § 6853(c) as to Grubbs Cardiology, Plaintiff fails to meet
the standard requiring an affidavit of merit be filed “as to” each Defendant.7

The Court will allow Plaintiff 60 days from this order’s date in which to file
an acceptable affidavit of merit as to Grubbs Cardiology. If an affidavit is filed as

to Grubbs Cardiology, the court will review it. If an affidavit is not filed in time, the

 

2 Id. § 6853(a)(1).

3 Id. § 6853(c).

4 ld.

5 Id. § 6853(a).

6 Dr. Grubbs is Board certified in cardiovascular medicine. Grubbs Cardiology’s Motion also
requested that Plaintiff” s affiant be an expert in the field of gastroenterology. That request was a
typographical error. See D.I. 16.

7 18 Del. C. § 6853(a)(1).

I‘\.]

court will dismiss Defendant Grubbs Cardiology without further notice or

opportunity to be heard.

IT IS SO ORDERED.

 

Original to Prothonotary

cc: Lorenza A. Wolhar, Esquire
Bradley J. Goewert, Esquire
John A. Elzufon, Esquire
Timothy E. Lengkeek, Esquire